Opinion issued December 20, 2016




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-16-00577-CV
                            ———————————
         HANG THI NGUYEN AND HENRY NGUYEN, Appellants
                                        V.
                             EVERBANK, Appellee



                   On Appeal from the 157th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2015-04539


                          MEMORANDUM OPINION
      Appellants, Hang Thi Nguyen and Henry Nguyen, have neither paid the

required fees nor established indigence for purposes of appellate costs. See TEX. R.

APP. P. 5, 20.1; see also TEX. GOV’T CODE ANN. §§ 51.207, 51.208, 51.941(a),

101.041(1) (West 2013), § 101.0411 (West Supp. 2016); Order Regarding Fees
Charged in the Supreme Court, in Civil Cases in the Courts of Appeals, and Before

the Judicial Panel on Multi-District Litigation, Misc. Docket No. 15-9158 (Tex. Aug.

28, 2015). After being notified by the Clerk of this Court on August 15, 2016, and

again on October 17, 2016, that this appeal was subject to dismissal for want of

prosecution for failure to pay the required filing fee, appellants did not timely

respond. See TEX. R. APP. P. 5, 42.3(b), (c).

      Accordingly, we dismiss the appeal for nonpayment of the required filing fee

and for want of prosecution. See TEX. R. APP. P. 5, 37.3(b), 42.3(b), (c). We dismiss

any pending motions as moot.

                                  PER CURIAM
Panel consists of Justices Keyes, Higley, and Lloyd.




                                          2